
	
		I
		111th CONGRESS
		2d Session
		H. R. 5846
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Sarbanes (for
			 himself, Mr. Grijalva, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to require
		  the chief executive officer of each drilling and production operation under a
		  lease under that Act to annually certify the operator’s compliance with all
		  applicable laws and operating regulations.
	
	
		1.CEO annual certification
			 regarding offshore drilling and production operationSection 22 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1348) is amended by adding at the end the
			 following:
			
				(g)CEO annual
				certification
					(1)In
				generalThe operator of each drilling and production operation
				under a lease under this Act shall annually submit to the Secretary a general
				statement by the operator’s chief executive officer that certifies to the
				operator’s compliance with all applicable laws and operating
				regulations.
					(2)Required
				statementsEach certification
				under paragraph (1) shall include, but not be limited to, statements that the
				chief executive officer—
						(A)has reviewed the
				exploration plans and production plans submitted to the Secretary with regard
				to the demonstrated capability and technology to respond immediately and
				effectively to a worst case oil spill in real world conditions; and
						(B)certifies that each such plan, based upon
				the chief executive officer’s knowledge, is an accurate and effective response
				to a worst case oil spill in real-world conditions.
						(3)Civil
				penaltyAny chief executive officer who fails to comply with
				paragraphs (1) and (2) shall be liable for a civil penalty under section
				24.
					.
		
